COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 In the Interest of C. M. V., a Child,        '
                                                             No. 08-13-00146-CV
                              Appellant.      '
                                                               Appeal from the
                                              '
                                                              383rd District Court
                                              '
                                                           of El Paso County, Texas
                                              '

                                              '               (TC# 2011AG4397)




                                           ORDER

       The Court GRANTS the Appellee Luis Armando Castelo’s third motion for extension of

time to file the brief until March 8, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE LUIS ARMANDO CASTELO’S BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gino Estrada, the Appellee Luis Armando Castelo’s

Attorney, prepare the Appellee Luis Armando Castelo’s brief and forward the same to this Court

on or before March 8, 2014.

       IT IS SO ORDERED this 12th day of February, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.